REVOLVING CREDIT AGREEMENT (2009-2B) dated as of November 10, 2009 between WILMINGTON TRUST COMPANY, as Subordination Agent, as Agent and Trustee for the Continental Airlines Pass Through Trust 2009-2B, as Borrower and NATIXIS S.A., ACTING THROUGH ITS NEW YORK BRANCH, as Liquidity Provider Relating to Continental Airlines Pass Through Trust 2009-2B 9.250% Continental Airlines Pass Through Certificates, Series 2009-2B TABLE OF CONTENTS Page ARTICLEIDEFINITIONS 1 Section 1.01Certain Defined Terms 1 ARTICLEIIAMOUNT AND TERMS OF THE COMMITMENT 7 Section 2.01The Advances 7 Section 2.02Making the Advances 7 Section 2.03Fees 9 Section 2.04Reductions or Termination of the Maximum Commitment 9 Section 2.05Repayments of Interest Advances, the Special Termination Advance or the Final Advance 10 Section 2.06Repayments of Provider Advances 11 Section 2.07Payments to the Liquidity Provider Under the Intercreditor Agreement 12 Section 2.08Book Entries 12 Section 2.09Payments from Available Funds Only 12 Section 2.10Extension of the Expiry Date; Non-Extension Advance 12 ARTICLEIIIOBLIGATIONS OF THE BORROWER 13 Section 3.01Increased Costs 13 Section 3.02Capital Adequacy 14 Section 3.03Payments Free of Deductions 15 Section 3.04Payments 16 Section 3.05Computations 16 Section 3.06Payment on Non-Business Days 16 Section 3.07Interest 16 Section 3.08Replacement of Borrower 18 Section 3.09Funding Loss Indemnification 18 Section 3.10Illegality 19 ARTICLEIVCONDITIONS PRECEDENT 19 Section 4.01Conditions Precedent to Effectiveness of Section2.01 19 Section 4.02Conditions Precedent to Borrowing 21 Section 4.03Representations and Warranties 21 ARTICLEVCOVENANTS 21 Section 5.01Affirmative Covenants of the Borrower 21 Section 5.02Negative Covenants of the Borrower 22 ARTICLEVILIQUIDITY EVENTS OF DEFAULT AND SPECIAL TERMINATION 22 i BACK TABLE OF CONTENTS (continued) Page Section 6.01Liquidity Events of Default 22 Section 6.02Special Termination 22 ARTICLEVIIMISCELLANEOUS 23 Section 7.01Amendments, Etc 23 Section 7.02Notices, Etc 23 Section 7.03No Waiver; Remedies 23 Section 7.04Further Assurances 23 Section 7.05Indemnification; Survival of Certain Provisions 23 Section 7.06Liability of the Liquidity Provider 24 Section 7.07Costs, Expenses and Taxes 25 Section 7.08Binding Effect; Participations 25 Section 7.09Severability 26 Section 7.10GOVERNING LAW 26 Section 7.11Submission to Jurisdiction; Waiver of Jury Trial; Waiver of Immunity 26 Section 7.12Execution in Counterparts 27 Section 7.13Entirety 28 Section 7.14Headings 28 Section 7.15Transfer 28 Section 7.16LIQUIDITY PROVIDER’S OBLIGATION TO MAKE ADVANCES 28 Section 7.17Patriot Act 28 Section 7.18Head Office Obligations 28 Schedule A - Certain Economic Terms Schedule B - Administration Details Annex I - Interest Advance Notice of Borrowing AnnexII - Non-Extension Advance Notice of Borrowing AnnexIII - Downgrade Advance Notice of Borrowing AnnexIV - Final Advance Notice of Borrowing AnnexV - Notice of Termination AnnexVI - Notice of Replacement Subordination Agent Annex VII - Special Termination Advance Notice of Borrowing Annex VIII - Notice of Special Termination ii BACK REVOLVING CREDIT AGREEMENT (2009-2B) THIS REVOLVING CREDIT AGREEMENT (2009-2B) dated as of November 10, 2009 (the “Agreement”), between WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual capacity but solely as Subordination Agent under the Intercreditor Agreement (each as defined below), as agent and trustee for the ClassB Trust (as defined below) (the “Borrower”), and NATIXIS S.A., a French societé anonyme, acting through its New York Branch (the “Liquidity Provider”). W I T N E S S E T H: WHEREAS, pursuant to the ClassB Trust Agreement (such term and all other capitalized terms used in these recitals having the meanings set forth or referred to in Section1.01), the ClassB Trust is issuing the ClassB Certificates; and WHEREAS, the Borrower, in order to support the timely payment ofa portion of the interest on the ClassB Certificates in accordance with their terms, has requested the Liquidity Provider to enter into this Agreement, providing in part for the Borrower to request in specified circumstances that Advances be made hereunder. NOW, THEREFORE, in consideration of the premises, the parties hereto agree as follows: ARTICLEI DEFINITIONS Section 1.01Certain Defined Terms.(a)Definitions.As used in this Agreement and unless otherwise expressly indicated, or unless the context clearly requires otherwise, the following capitalized terms shall have the following respective meanings for all purposes of this Agreement: “Additional Costs” has the meaning assigned to such term in Section3.01. “Advance” means an Interest Advance, a Final Advance, a Provider Advance, a Special Termination Advance, an Applied Special Termination Advance, or an Applied Provider Advance, as the case may be. “Applicable Liquidity Rate” has the meaning assigned to such term in Section3.07(h). “Applicable Margin” means (x)with respect to any Unpaid Advance (including, without limitation, any Applied Special Termination Advance but excluding any Unapplied Special Termination Advance) or Applied Provider Advance, the margin per annum specified in item 1 of ScheduleA, or (y)with respect to any Unapplied Provider Advance or any Unapplied Special Termination Advance, the margin per annum specified in the Fee Letter. “Applied Downgrade Advance” has the meaning assigned to such term in Section2.06(a). BACK “Applied Non-Extension Advance” has the meaning assigned to such term in Section2.06(a). “Applied Provider Advance” has the meaning assigned to such term in Section2.06(a). “Applied Special Termination Advance” has the meaning assigned to such term in Section 2.05. “Assignment and Assumption Agreement” means the Assignment and Assumption Agreement to be entered into between the Borrower and the trustee of the Successor Trust, substantially in the form of ExhibitC to the Trust Supplement No.2009-2B-O, dated as of the date hereof, relating to the ClassB Trust. “Base Rate” means, for any given day, a fluctuating interest rate per annum in effect from time to time, which rate per annum shall at all times be equal to (a)the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published for such day (or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of New York, or if such rate is not so published for any day that is a Business Day, the average of the quotations for such day for such transactions received by the Liquidity Provider from three Federal funds brokers of recognized standing selected by it, plus (b)one-quarter of one percent (¼ of 1%). “Base Rate Advance” means an Advance that bears interest at a rate based upon the Base Rate. “Borrower” has the meaning assigned to such term in the recital of parties to this Agreement. “Borrowing” means the making of Advances requested by delivery of a Notice of Borrowing. “Business Day” means any day other than a Saturday or Sunday or a day on which commercial banks are required or authorized to close in Houston, Texas, New York, New Yorkor, so long as any ClassB Certificate is outstanding, the city and state in which the ClassB Trustee, the Borrower or any Loan Trustee maintains its Corporate Trust Office or receives or disburses funds, and, if the applicable Business Day relates to any Advance or other amount bearing interest based on the LIBOR Rate, on which dealings in dollars are carried on in the London interbank market. “Consent Period” has the meaning assigned to such term in Section2.10. “Deposit Agreement” means the Deposit Agreement dated as of the date hereof between Wells Fargo Bank Northwest, National Association, as Escrow Agent, and The Bank of New York Mellon, as Depositary, pertaining to the ClassB Certificates, as the same may be amended, modified or supplemented from time to time in accordance with the terms thereof. “Depositary” has the meaning assigned to such term in the Deposit Agreement. 2 BACK “Deposits” has the meaning assigned to such term in the Deposit Agreement. “Downgrade Advance” means an Advance made pursuant to Section2.02(c). “Effective Date” has the meaning assigned to such term in Section4.01.The delivery of the certificate of the Liquidity Provider contemplated by Section4.01(e) shall be conclusive evidence that the Effective Date has occurred. “Excluded Taxes” means (i)taxes imposed on the overall net income of the Liquidity Provider or of its Facility Office by the jurisdiction where such Liquidity Provider’s principal office or such Facility Office is located, and (ii)Excluded Withholding Taxes. “Excluded Withholding Taxes” means (i)withholding Taxes imposed by the United States except to the extent that such United States withholding Taxes are imposed or increased as a result of any change in applicable law (excluding from change in applicable law for this purpose a change in an applicable treaty or other change in law affecting the applicability of a treaty) after the date hereof, or in the case of a successor Liquidity Provider (including a transferee of an Advance) or Facility Office, after the date on which such successor Liquidity Provider obtains its interest or on which the Facility Office is changed, and (ii)any withholding Taxes imposed by the United States which are imposed or increased as a result of the Liquidity Provider failing to deliver to the Borrower any certificate or document (which certificate or document in the good faith judgment of the Liquidity Provider it is legally entitled to provide) which is reasonably requested by the Borrower to establish that payments under this Agreement are exempt from (or entitled to a reduced rate of) withholding Tax. “Expenses” means liabilities, obligations, damages, settlements, penalties, claims, actions, suits, costs, expenses, and disbursements (including, without limitation, reasonable fees and disbursements of legal counsel and costs of investigation), provided that Expenses shall not include any Taxes. “Expiry Date” means the “Initial Expiry Date” specified in item 2 of ScheduleA, initially, or any date to which the Expiry Date is extended pursuant to Section2.10. “Facility Office” means the office of the Liquidity Provider presently located at New York, New York, or such other office as the Liquidity Provider from time to time shall notify the Borrower as its Facility Office hereunder; provided that the Liquidity Provider shall not change its Facility Office to another Facility Office outside the United States of America except in accordance with Section3.01, 3.02 or 3.03 hereof. “Final Advance” means an Advance made pursuant to Section2.02(d). “GAAP” means generally accepted accounting principles as set forth in the statements of financial accounting standards issued by the Financial Accounting Standards Board of the American Institute of Certified Public Accountants, as such principles may at any time or from time to time be varied by any applicable financial accounting rules or regulations issued by the Securities and Exchange Commission and, with respect to any person, shall mean such principles applied on a basis consistent with prior periods except as may be disclosed in such person’s financial statements. 3 BACK “Head Office” has the meaning assigned to such term in Section 7.18. “Intercreditor Agreement” means the Intercreditor Agreement dated as of the date hereof among the Trustees, the Liquidity Provider, the liquidity provider under the other Liquidity Facility and the Subordination Agent, as the same may be amended, supplemented or otherwise modified from time to time in accordance with its terms. “Interest Advance” means an Advance made pursuant to Section2.02(a). “Interest Period” means, with respect to any LIBOR Advance, each of the following periods: (i)the period beginning on the third LIBOR Business Day following either (x)the date of the Liquidity Provider’s receipt of the Notice of Borrowing for such LIBOR Advance or (y)the date of the withdrawal of funds from the Class B Cash Collateral Account for the purpose of paying interest on the ClassB Certificates as contemplated by Section2.06(a) hereof and, in either case, ending on the next Regular Distribution Date (or, if such day is not a Business Day, the next succeeding Business Day); and (ii)each subsequent period commencing on the last day of the immediately preceding Interest Period and ending on the next Regular Distribution Date (or, if such day is not a Business Day, the next succeeding Business Day); provided, however, that if (x)the Final Advance shall have been made, or (y)other outstanding Advances shall have been converted into the Final Advance, then the Interest Periods shall be successive periods of one month beginning on the third LIBOR Business Day following the Liquidity Provider’s receipt of the Notice of Borrowing for such Final Advance (in the case of clause(x) above) or the Regular Distribution Date (or, if such day is not a Business Day, the next succeeding Business Day) following such conversion (in the case of clause(y) above). “LIBOR Advance” means an Advance bearing interest at a rate based upon the LIBOR Rate. “LIBOR Business Day” means any day on which dealings in dollars are carried on in the London interbank market. “LIBOR Rate” means, with respect to any Interest Period, (i)the rate per annum appearing on display page Reuters Screen LIBOR01 Page (or any successor or substitute therefor) at approximately 11:00a.m. (London time) two LIBOR Business Days before the first day of such Interest Period, as the rate for dollar deposits with a maturity comparable to such Interest Period, or (ii)if the rate calculated pursuant to clause(i) above is not available, the average (rounded upwards, if necessary, to the next 1/16 of 1%) of the rates per annum at which deposits in dollars are offered for the relevant Interest Period by three banks of recognized standing selected by the Liquidity Provider in the London interbank market at 4 BACK approximately 11:00a.m. (London time) two LIBOR Business Days before the first day of such Interest Period in an amount approximately equal to the principal amount of the LIBOR Advance to which such Interest Period is to apply and for a period comparable to such Interest Period. “Liquidity Event of Default” means the occurrence of either (a)the Acceleration of all of the Equipment Notes (provided that, with respect to the period prior to the Delivery Period Expiry Date, such Equipment Notes have an aggregate outstanding principal balance in excess of the amount specified in item 3 on Schedule A) or (b)a Continental Bankruptcy Event. “Liquidity Indemnitee” means (i)the Liquidity Provider, (ii) the directors, officers, employees and agents of the Liquidity Provider, and (iii)the successors and permitted assigns of the persons described in clauses(i) and (ii) inclusive. “Liquidity Provider” has the meaning assigned to such term in the recital of parties to this Agreement. “Maximum Available Commitment” means, subject to the proviso contained in the third sentence of Section2.02(a), at any time of determination, (a)the Maximum Commitment at such time less (b)the aggregate amount of each Interest Advance outstanding at such time; provided that following a Provider Advance, a Special Termination Advance or a Final Advance, the Maximum Available Commitment shall be zero. “Maximum Commitment” means initially the amount specified in item 4 on Schedule A, as such amount may be reduced from time to time in accordance with Section2.04(a). “Natixis” has the meaning assigned to such term in Section7.18. “Non-Excluded Tax” has the meaning assigned to such term in Section3.03(a). “Non-Extension Advance” means an Advance made pursuant to Section2.02(b). “Notice of Borrowing” has the meaning assigned to such term in Section2.02(e). “Notice of Replacement Subordination Agent” has the meaning assigned to such term in Section3.08. “Performing Note Deficiency” means any time that less than 65% of the then aggregate outstanding principal amount of all Equipment Notes (other than any Additional Equipment Notes issued under any Indenture) are Performing Equipment Notes. “Prospectus Supplement” means the final Prospectus Supplement dated the date specified in item 5 on Schedule A relating to the Certificates, as such Prospectus Supplement may be amended or supplemented. “Provider Advance” means a Downgrade Advance or a Non-Extension Advance. “Rate Determination Notice” has the meaning assigned to such term in Section3.07(g). 5 BACK “Regulatory Change” has the meaning assigned to such term in Section3.01. “Replenishment Amount” has the meaning assigned to such term in Section2.06(b). “Required Amount” means, for any day, the sum of the aggregate amount of interest, calculated at the rate per annum equal to the Stated Interest Rate for the ClassB Certificates, that would be payable on the ClassB Certificates on each of the three successive semi-annual Regular Distribution Dates immediately following such day or, if such day is a Regular Distribution Date, on such day and the succeeding two semi-annual Regular Distribution Dates, in each case calculated on the basis of the Pool Balance of the Class B Certificates on such day and without regard to expected future distributions of principal on the Class B Certificates. “Special Termination Advance” means an Advance made pursuant to Section 2.02(g). “Special Termination Notice” means the Notice of Termination substantially in the form of Annex VIII to this Agreement. “Successor Trust” means Continental Airlines Pass Through Trust 2009-2B-S. “Termination Date” means the earliest to occur of the following:(i)the Expiry Date; (ii)the date on which the Borrower delivers to the Liquidity Provider a certificate, signed by a Responsible Officer of the Borrower, certifying that all of the ClassB Certificates have been paid in full (or provision has been made for such payment in accordance with the Intercreditor Agreement and the Trust Agreements) or are otherwise no longer entitled to the benefits of this Agreement; (iii)the date on which the Borrower delivers to the Liquidity Provider a certificate, signed by a Responsible Officer of the Borrower, certifying that a Replacement Liquidity Facility has been substituted for this Agreement in full pursuant to Section3.5(e) of the Intercreditor Agreement; (iv)the fifth Business Day following the receipt by the Borrower of a Termination Notice or Special Termination Notice from the Liquidity Provider pursuant to Section6.01 hereof; and (v)the date on which no Advance is or may (including by reason of reinstatement as herein provided) become available for a Borrowing hereunder. “Termination Notice” means the Notice of Termination substantially in the form of AnnexV to this Agreement. “Transferee” has the meaning assigned to such term in Section 7.08(b). “Unapplied Downgrade Advance” means any Downgrade Advance other than an Applied Downgrade Advance. “Unapplied Non-Extension Advance” means any Non-Extension Advance other than an Applied Non-Extension Advance. “Unapplied Provider Advance” means any Provider Advance other than an Applied Provider Advance. “Unapplied Special Termination Advance” means any Special Termination Advance other than an Applied Special Termination Advance. 6 BACK “Unpaid Advance” has the meaning assigned to such term in Section2.05. (b)Terms Defined in the Intercreditor Agreement.For all purposes of this Agreement, the following terms shall have the respective meanings assigned to such terms in the Intercreditor Agreement: “Acceleration”, “Additional Certificates”, “Additional Equipment Notes”, “Aircraft”, “Bankruptcy Code”, “Certificate”, “Class A Certificates”, “Class B Cash Collateral Account”, “Class B Certificates”, “Class B Trust”, “Class B Trust Agreement”, “Class B Trustee”, “Closing Date”, “Continental”, “Continental Bankruptcy Event”, “Controlling Party”, “Corporate Trust Office”, “Delivery Period Expiry Date”, “Downgraded Facility”, “Downgrade Event”, “Equipment Notes”, “Fee Letter”, “Final Legal Distribution Date”, “Financing Agreement”, “Investment Earnings”, “Liquidity Facility”, “Liquidity Obligations”, “Loan Trustee”, “Non-Extended Facility”, “Note Purchase Agreement”, “Operative Agreements”, “Participation Agreement”, “Performing Equipment Note”, “Person”, “Pool Balance”, “Rating Agencies”, “Regular
